995 So. 2d 602 (2008)
Gregory BONAPARTE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-3153.
District Court of Appeal of Florida, First District.
November 17, 2008.
Gregory Bonaparte, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's sua sponte order of July 9, 2008, the Court has determined that the order on appeal is not final. See Lee v. State, 939 So. 2d 154, 155 (Fla. 1st DCA 2006). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
DISMISSED.
KAHN, VAN NORTWICK, and PADOVANO, JJ., concur.